Case 1:19-mj-00246-NYW Document 7 Filed 11/05/19 USDC Colorado Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO

CASE NO.       19-mj-00246-NYW

UNITED STATES OF AMERICA,

               Plaintiff,

v.

RICHARD HOLZER,

            Defendant.
_____________________________________________________________________________

                           NOTICE OF APPEARANCE
_____________________________________________________________________________

       The Office of the Federal Public Defender, by and through undersigned counsel, hereby

enters its appearance in the above captioned case.



                                             Respectfully submitted,

                                             VIRGINIA L. GRADY
                                             Federal Public Defender



                                             s/ Mary V. Butterton
                                             MARY V. BUTTERTON
                                             Assistant Federal Public Defender
                                             633 17th Street, Suite 1000
                                             Denver, CO 80202
                                             Telephone: (303) 294-7002
                                             FAX: (303) 294-1192
                                             Mary_Butterton@fd.org
                                             Attorney for Defendant
Case 1:19-mj-00246-NYW Document 7 Filed 11/05/19 USDC Colorado Page 2 of 2




                                CERTIFICATE OF SERVICE

       I hereby certify that on November 5, 2019, I electronically filed the foregoing with the
Clerk of Court using the CM/ECF system, which will send notification of such filing to the
following e-mail addresses:

       Julia Martinez, Assistant United States Attorney
       Email: Julia.martinez@usdoj.gov

and I hereby certify that I have mailed or served the document or paper to the following non
CM/ECF participant in the manner (mail, hand-delivery, etc.) indicated by the non-participant’s
name:

       Richard Holzer (via U.S. Mail)




                                             s/ Mary V. Butterton
                                             MARY V. BUTTERTON
                                             Assistant Federal Public Defender
                                             633 17th Street, Suite 1000
                                             Denver, CO 80202
                                             Telephone: (303) 294-7002
                                             FAX: (303) 294-1192
                                             Mary_Butterton@fd.org
                                             Attorney for Defendant




                                                2
